FILED
                                                                     DECEMBER 15, 2020
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In re the Matter of the Personal Restraint     )
Petition of                                    )        No. 37036-4-III
                                               )
JOSEPH RUSSELL POOL,                           )
                                               )        UNPUBLISHED OPINION
                                               )
                                               )
                                               )

       FEARING, J. — In this personal restraint petition, Jeffrey Pool asks this court to

vacate and dismiss his convictions for kidnapping in the first degree under the doctrine of

merger. He also seeks dismissal for his assault convictions. Finally, he challenges the

calculation of his offender score. We grant his request to dismiss assault convictions.

                                             FACTS

       Jeffrey Pool’s convictions arise from two armed robberies of Cheney’s Dollar

Tree store. The first robbery occurred on May 30, 2015. Assistant Manager Thomas

Busby and store employee Mikaela Norrish then occupied the store premises. No

customers were present. Pool pointed a gun at Busby and eventually procured
No. 37036-4-III
In re Personal Restraint of Pool


approximately $2,500 of the store’s money from Busby through the implied threat of

deadly force. By use of the gun, Pool directed the movements of Busby and Norrish

inside the store during the robbery. He forced the victims to discard their cell phones,

marched them from the back office to the front of the store, and directed them where to

look as he exited the store.

       On July 9, 2016, Jeffrey Pool returned to the Cheney Dollar Tree and robbed the

store again. Assistant Manager Thomas Busby and employee Sarah Cousins were

present. A brief scuffle arose between Pool and Busby. The scuffle ended when Pool

pressed a gun against Busby’s back. Pool restrained Busby with flex cuffs. When

Cousins approached the two, Pool released Busby from the restraints and substituted

Cousins as a hostage. Pool directed Busby to direct the two remaining customers to leave

the premises. After Busby accomplished the task, Pool directed both employees to move

to the store’s office, discard their cell phones, and hand him the store’s cash. The

employees complied with all demands, and Pool escaped.

                                      PROCEDURE

       The State of Washington charged Jeffrey Pool with two counts of robbery in the

first degree, four counts of kidnapping in the first degree, and four counts of second

degree assault. We outline the dates and victims for each of the ten crimes as follows:

    counts II, V, and IX correspond to the May 2015 robbery, assault, and kidnapping
                                             2
No. 37036-4-III
In re Personal Restraint of Pool


     of Thomas Busby;
    counts VI and X correspond to the May 2015 assault and kidnapping of Mikaela
     Norrish;
    counts I, III, and VII correspond to the July 2016 robbery, assault, and kidnapping
     of Thomas Busby; and
    counts IV and VIII correspond to the July 2016 assault and kidnapping of Sarah
     Cousins.

The State thereby charged: two counts of robbery in the first degree, on two discrete

dates, involving victim Busby; four counts of assault in the second degree, from two

different dates, one each respectively involving victims Cousins and Norrish and two

involving victim Busby; and four counts of kidnapping in the first degree, from two

different dates, involving the same three victims as the crimes of assault.

       The jury instructions in Jeffrey Pool’s prosecution named a victim for eight of the

counts consistent with the information. Nevertheless, the to-convict instructions on

robbery omitted naming a victim. During closing argument, the State did not identify the

victim or victims of the robberies. Cf. 5 RP 860 (closing argument).

       In 2017, a Spokane County Superior Court jury found Jeffrey Pool guilty on all

counts. During sentencing, the trial court scored the assaults as the same criminal

conduct as the robberies. Jeffrey Pool remains incarcerated pursuant to the ten

convictions.

       On direct appeal, Jeffrey Pool challenged his convictions on the grounds of

evidentiary error and prosecutorial misconduct. State v. Pool, No. 35296-0-III, slip op. at
                                             3
No. 37036-4-III
In re Personal Restraint of Pool


1 (Wash. Ct. App. October 30, 2018) (Unpublished), http://www.courts.wa.gov.opinions/

pdf/352960_unp.pdf. This court affirmed.

       Jeffrey Pool’s sentence became final on issuance of this court’s mandate on March

26, 2019. RCW 10.73.090(3)(b). On September 3, 2019, Pool, acting pro se, filed this

personal restraint petition. Accordingly, Pool timely filed his petition. RCW

10.73.090(1). In his petition, Pool contends that his kidnapping convictions merge with

his robbery convictions, because the kidnappings raised the level in the degree of the

robbery charges. He also contends the sentencing court committed error when assigning

him an offender score.

       After preliminary review, this court directed a response from the State.

RAP 16.8.1(d). The State responded and Jeffrey Pool replied. After further

consideration, the court determined that the petition was not frivolous and appointed

counsel to file a supplemental brief. RAP 16.11(b), RCW 10.73.150(4). Appointed

counsel filed a supplemental brief and concurrently filed a motion to raise new issues.

       Counsel for petitioner Jeffrey Pool asserts at least three propositions in addition to

Pool’s challenges. First, assuming the kidnapping and robbery convictions do not merge,

the two violate double jeopardy under the Blockburger test. Blockburger v. United

States¸ 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306 (1932). Second, if the assault and

robbery convictions do not merge, any assault convictions violate double jeopardy under
                                              4
No. 37036-4-III
In re Personal Restraint of Pool


the Blockburger test. Third, if convictions for assaulting the two female employees do

not merge with the kidnapping convictions, the assault convictions still violate double

jeopardy under the Blockburger test. We deny counsel’s motion to raise additional issues

not raised by the petitioner, and also deny counsel’s motion to file a supplemental reply

brief. We otherwise review Pool’s arguments of merger and miscalculation of his

offender score.

                                   LAW AND ANALYSIS

       To obtain relief in a personal restraint petition, the petitioner must show actual and

substantial prejudice resulting from alleged constitutional errors or, for alleged

nonconstitutional errors, a fundamental defect that inherently results in a complete

miscarriage of justice. In re Personal Restraint of Cook, 114 Wn.2d 802, 813, 792 P.2d

506 (1990). To avoid dismissal of the petition, the petitioner must support claims with

facts and not merely bald or conclusory allegations. In re Personal Restraint of Cook,

114 Wn.2d at 813-14. The supporting evidence must be based on “more than

speculation, conjecture, or inadmissible hearsay.” In re Personal Restraint of Rice, 118

Wn.2d 876, 886, 828 P.2d 1086 (1992). This court will dismiss a petition if it “fails to

present an arguable basis for relief in law or in fact, given the constraints of the personal

restraint petition vehicle.” In re Personal Restraint of Khan, 184 Wn.2d 679, 686-87,

363 P.3d 577 (2015) (plurality opinion).
                                              5
No. 37036-4-III
In re Personal Restraint of Pool


       Issue 1: Do the kidnapping convictions merge with the robbery convictions?

       Answer 1: No.

       Jeffrey Pool argues that insufficient evidence proved that he acted with intent to

“abduct” or “restrain” any of his victims in any manner beyond the action he took to

complete the robberies. Although Pool frames his contention as one of sufficiency of

evidence, the argument poses the question of whether any convictions for kidnapping

should merge with convictions for robbery.

       Courts use the merger doctrine to determine whether the legislature intended

multiple punishments to apply to particular offenses. State v. Saunders, 120 Wn. App.

800, 820, 86 P.3d 232 (2004). Merger applies only when a crime is elevated to a higher

degree by proof of another crime proscribed elsewhere in the criminal code. State v.

Saunders, 120 Wn. App. at 820. When proof of one offense is a necessary element of

another offense, the less serious offense will generally merge into the more serious

offense and the court may not punish the lesser offense separately. State v. Saunders, 120

Wn. App. at 821.

       To establish that his kidnapping convictions merge with his robbery convictions,

Jeffrey Pool relies on State v. Green, 94 Wn.2d 216, 616 P.2d 628 (1980) (lead opinion

of Stafford, J.), 235 (concurring opinion of Utter, C.J.). In Green, the Washington State

Supreme Court held that the mere incidental restraint of the movement of a victim, which
                                             6
No. 37036-4-III
In re Personal Restraint of Pool


might occur during the course of a homicide, does not standing alone establish “a true

kidnapping.” State v. Green, 94 Wn.2d at 227. Accordingly, the Supreme Court ordered

the defendant’s first degree murder conviction, which the State premised on the purported

kidnapping, vacated. Pool asks this court to extend the reasoning of Green to robberies

and vacate his kidnapping convictions because the kidnappings were incidental to the

robberies.

       After State v. Green, the Washington Supreme Court decided State v. Berg, 181

Wn.2d 857, 337 P.3d 310 (2014). In Berg, the Supreme Court held that, when the State

charges kidnapping and robbery separately, the kidnapping activity is not incidental to

the robbery if the State presents sufficient evidence to convict the accused of kidnapping.

State v. Berg, 181 Wn.2d at 860. The court reasoned that Green’s ruling and the merger

doctrine apply only when one crime is an element of another crime. Kidnapping and

robbery are not required elements of each other, and therefore never merge. Based on

this holding, the Supreme Court ordered that the defendant’s kidnapping convictions be

reinstated.

       In a pro se reply memorandum, Jeffrey Pool may seek to transform his merger

claim into a challenge to the sufficiency of the evidence of his kidnapping. But he

bootstraps merger arguments about the kidnapping being incidental to the robbery into

his sufficiency analysis. If Pool’s reply raises a true sufficiency claim, the law bars the
                                              7
No. 37036-4-III
In re Personal Restraint of Pool


claim as being raised for the first time in a reply. In re Personal Restraint of Peterson, 99

Wn. App. 673, 681, 995 P.2d 83 (2000); In re Personal Restraint of Rhem, 188 Wn.2d

321, 327, 394 P.3d 367 (2017).

          Any test to the sufficiency of evidence also fails because of inadequate briefing

due to Jeffrey Pool’s confusion of two distinct legal doctrines and failure to argue the

appropriate standards for reversal. The petitioner should not place the appellate court

into the role of crafting issues. In re Personal Restraint of Rhem, 188 Wn.2d 321, 328

(2017). We hold pro se petitioners to the same pleading standards as attorneys. In re

Personal Restraint of Rhem, 188 Wn.2d at 328

          Jeffrey Pool’s appointed counsel raises a true insufficiency of evidence claim.

The crime of kidnapping as charged had two separate mens rea elements: intent to abduct

and intent to facilitate commission of a felony. RCW 9A.40.020(1)(b). Pool, through

counsel, asserts that the State only proved intent to facilitate a felony.

          Because Jeffrey Pool failed to adequately raise the issue himself, we previously

entered an order declining a motion by counsel to add a new issue. We do not entertain

counsel’s attempt to raise new issues when petitioner could have earlier raised the issue,

but failed to adequately address the issue. In re Personal Restraint of Rhem, 188 Wn.2d

at 327.



                                                8
No. 37036-4-III
In re Personal Restraint of Pool


       We would also reject the challenge to the sufficiency of evidence because of the

failure to adequately analyze the challenge. Counsel’s supplemental brief merely asserts,

without analysis, the State failed to present evidence of an intent to abduct. Such

conclusory allegations do not merit judicial review on direct appeal, let alone during a

collateral attack. In a personal restraint petition, the petitioner must analyze the issue and

apply the facts to the law. In re Personal Restraint of Cook, 114 Wn.2d 802, 813-14

(1990). Counsel cites to the applicable standard of review—that the evidence is viewed

in the light most favorable to the State—but does not attempt to apply the facts. Counsel

cites to an inapplicable nonkidnapping decision, wherein the trial court erroneously

instructed the jury on knowledge and intent. Counsel does not cite to any decision

wherein the State proved only one of the two mens rea for kidnapping.

       Finally, we would reject the challenge to the evidence on the merits. Intent means

to “act[] with the objective or purpose to accomplish a result which constitutes a crime.”

RCW 9A.08.010(1)(a). Under this definition, purposefully pointing a gun at someone in

order to coerce submission and direct his or her movement in order to use that person to

unlawfully take cash from a business constitutes an intentional abduction and also

illustrates the intent to facilitate commission of a felony. When the abduction is

intentionally accomplished through the use or threat of deadly force, it will always

overlap with the intentional use or threat of force required to prove robbery.
                                              9
No. 37036-4-III
In re Personal Restraint of Pool


       Issue 2: Do the assault convictions merge with the robbery convictions?

       Answer 2: Yes, as to the two assaults of Thomas Busby. No, as to the assaults of

Mikaela Norrish and Sara Cousins.

       Case law supports merging the assaults against Thomas Busby into the robberies,

but does not support merger of the two assault against the two women employees. The

State nobly concedes the error and agrees to remand this prosecution to the superior court

to vacate the two convictions based on the assaults of Busby.

       The State convicted Jeffrey Pool of assault in the second degree, which level of

assault entails use of a deadly weapon. In State v. Freeman, 153 Wn.2d 765, 108 P.3d

753 (2005), the Supreme Court held that second degree assault merges with robbery in

the first degree because the act of assaulting someone with a deadly weapon elevates

robbery in the second degree to the first degree. The information alleged and evidence

supported Thomas Busby being the victim of both robberies and the victim of two

assaults stemming from the robberies. Therefore, those assault convictions merge with

the robbery convictions.

       The State did not allege in the information that Sara Cousins and Mikaela Norrish

were victims of the robbery. Nevertheless, the doctrine of merger does not limit its

application to allegations in the information, but also extends to the presentation to the

jury. State v. Kier, 164 Wn.2d 798, 808, 194 P.3d 212 (2008).
                                             10
No. 37036-4-III
In re Personal Restraint of Pool


       The jury instructions for the two counts of robbery, in Jeffrey Pool’s prosecution,

omitted naming a victim. During closing argument, the prosecuting attorney did not

identify the alleged victim or victims for the robbery. When the jury lacks an identified

victim, the Supreme Court has applied the rule of lenity to hold that second degree assault

merges with first degree robbery. State v. Kier, 164 Wn.2d at 814. Based on the Kier

holding, Pool argues that the other two assault convictions should also merge with the

robbery convictions.

       We distinguish State v. Kier, 164 Wn.2d 798 (2008). The State did not separate

the victims in Kier into multiple assault counts either in the information or the jury

instructions. A single assault count named two victims and a single robbery count named

the same two victims. Thus, the prosecution presented only one count for purposes of

merger into the other one count.

       We contrast State v. Chesnokov, 175 Wn. App. 345, 305 P.3d 1103 (2013) with

State v. Kier. In State v. Chesnokov, the State charged a separate assault count for each

victim and named the victim and a single robbery count without specifying a victim. The

court held that one of the assaults merged into the robbery. The court, however, refused

to merge each assault into the robbery because only one assault was necessary to elevate

robbery in the second degree to robbery in the first degree.



                                             11
No. 37036-4-III
In re Personal Restraint of Pool


       We deem the reasoning behind State v. Chesnokov persuasive because the merger

doctrine seeks to prevent the same crimes from being punished twice. In turn, four

assault convictions do not merge with each other when each conviction had a separate

victim. State v. Larkin, 70 Wn. App. 349, 358, 853 P.2d 451 (1993). Crimes against

multiple victims do not merge. State v. Larkin, 70 Wn. App. at 358. If the State charges

assaults against varying victims separately and convictions for those assaults do not

merge with each other, it follows that only one assault from each incident would be

needed to elevate each robbery to a higher degree.

       Because the sentencing court scored the assault convictions with the robbery

convictions on the theory that the convictions involved the same criminal conduct, we

question whether Jeffrey Pool suffered the prejudice needed to succeed in a personal

restraint petition. In re Personal Restraint of Brockie, 178 Wn.2d 532, 539, 309 P.3d 498

(2013). Nevertheless, because the State agrees to remand the case for vacation of two of

the assault convictions, we grant Pool relief as to the two assault convictions based on

Thomas Busby being the victim.

       Issue 3: Did the trial court incorrectly calculate Mr. Pool’s offender score?

       Answer 3: No, but the judgment and sentence contains a scrivener’s error.

       Jeffrey Pool contends his offender score for count VII, kidnapping of Thomas

Busby on in July 2016, should be 0, per RCW 9.94A.589(1)(b), a provision that
                                            12
No. 37036-4-III
In re Personal Restraint of Pool


addresses scoring of multiple “serious violent offenses.” Pool argues that, because

“violent offenses” are the same criminal conduct with the kidnapping count, no other

current offenses should be scored against count VII.

          We conclude that the judgment and sentence contains two errors, but not as argued

by Jeffrey Pool. Following is the sentencing table that appeared in Pool’s judgment and

sentence. We highlight the errors and changes needed to conform to our merger doctrine

ruling.

 2.3 Sentencing Data:
Coun Offender      Serious Standard           Plus         Total Standard        Maximu
t       Score      -ness   Range (not         Enhancements Range                 m Term
No.                Level   including          *            (including
                           enhanceme                       enhancements)
                           nts)
I       6          IX      77 – 102           N/A              77 – 102       Life
                           months                              months
II      6          IX      77 – 102           N/A              77 – 102       Life
                           months                              months
III     6          IV      33 – 43            N/A              33 – 43 months 10 years
                           months
IV      6          IV      33 – 43            N/A              33 – 43 months 10 years
                           months
V       6          IV      33 – 43            N/A              33 – 43 months 10 years
                           months
VI      6          IV      33 – 43            N/A              33 – 43 months 10 years
                           months
VII     6          X       98 – 130           N/A              98 – 130       Life
                           months                              months
VIII 6             X       51 – 68            N/A              51 – 68 months Life

                                             13
No. 37036-4-III
In re Personal Restraint of Pool


                                 months
IX     6             X           51 – 68      N/A                51 – 68 months Life
                                 months
X      6             X           51 – 68      N/A                51 – 68 months Life
                                 months

       At sentencing, the trial court found that counts 1 (robbery), 3 (assault), and 7

(kidnapping) encompassed a single criminal act, that counts 2 (robbery), 5 (assault), and

9 (kidnapping) encompassed a second criminal act, that counts 6 (assault) and 10

(kidnapping) encompassed a third criminal act, and that counts 4 (assault) and 8

(kidnapping) encompassed a fourth criminal act. The trial court’s ruling deemed all

criminal acts against each of the victims on the respective dates to constitute one criminal

act.

       The table recreated above declares that Jeffrey Pool garnered an offender score of

6 for each crime. For counts 1-7, the table lists the standard range for an offender score

of 6. But, for counts 8, 9, and 10, the table lists the standard range for an offender score

of 0, despite listing an offender score of 6. The listed ranges are correct, but the listed

offender score of counts 8-10 requires correction because of the application of

RCW 9.94A.589(1)(b) to scoring of multiple serious violent offenses. We deem the error

to be a scrivener’s error. Scrivener’s errors need not survive the personal restraint

petition standard of proof of prejudice because such errors may be corrected at any time

on identification. CrR 7.8(a).
                                              14
No. 37036-4-III
In re Personal Restraint of Pool


       On the same ground, Jeffrey Pool argues that his offender score on count 7 should

also be 0. We disagree. Under RCW 9.94A.589(1)(b), when a court sentences the

offender for multiple current “serious violent offenses,” the court should only score the

first of the offenses. Kidnapping in the first degree is a serious violent offense.

RCW 9.94A.030(46)(vi). Thus, one of Mr. Pool’s kidnapping convictions, count 7, is

scored normally and the other kidnapping convictions are scored as a 0 and run

consecutive to each other. RCW 9.94A.589(1)(b).

       The scored “serious violent offense” also includes all other current “violent” and

nonviolent offenses, but not the other current “serious violent offenses.”

RCW 9.94A.589(1)(b). Current and prior “violent offenses” are scored at two points

each. RCW 9.94A.525(9). The other offenses in Jeffrey Pool’s prosecution, robbery and

assault, are all “violent offenses.” RCW 9.94A.030(55). Because three of those “violent

offenses” are separate and distinct from the scored kidnapping conviction, the offender

score for count 7 is 6.

       Jeffrey Pool counters that each of the separate and distinct “violent offenses” are

also the same criminal conduct with a nonscored “serious violent offense,” and so none

of the “violent offenses” should be scored. In essence, he argues that kidnappings

subsume the robberies and assaults not just for purposes of concurrent or consecutive

sentences, but also for purposes of an offender score.
                                             15
No. 37036-4-III
In re Personal Restraint of Pool


       We agree that, if RCW 9.94A.589 stood alone, we would rule in favor of Jeffrey

Pool because we must resolve an ambiguity in the statute in favor of him under the rule

of lenity. But Pool ignores another statute. Under RCW 9.94A.525(5)(a)(i), when

multiple offenses constitute the same criminal conduct, we use the offense with the

highest offender score in calculating other offenses’ offender scores. Although

RCW 9.94A.525(5)(a)(i) is phrased in terms of scoring prior offenses, the law scores

current convictions “as if they were prior convictions for the purpose of the offender

score.” RCW 9.94A.589(1)(a). Because counting the “violent offenses” yields a higher

offender score, we use the violent offenses to calculate the offender score for count 7

instead of the other kidnapping convictions.

       With the exception of the scrivener’s errors and the merged offenses, the offender

score and sentencing data initially assigned by the sentencing court for Jeffrey Pool

remain correct. Because the merged offenses were already found to be the same criminal

conduct with other offenses, the offender scores remain unchanged and standard ranges

remain unchanged.




                                            16
No. 37036-4-III
In re Personal Restraint of Pool


      With the corrections, Jeffrey Pool’s sentencing table follows:

 2.3 Sentencing Data:
Count Offender Serious Standard            Plus         Total Standard      Maximu
No.       Score    -ness Range (not        Enhancements Range               m Term
                   Level including         *            (including
                         enhanceme                      enhancements)
                         nts)
I         6        IX    77 – 102          N/A               77 – 102       Life
                         months                              months
II        6        IX    77 – 102          N/A               77 – 102       Life
                         months                              months
III       Dismisse       N/A               N/A               N/A            N/A
          d
IV        6        IV    33 – 43           N/A               33 – 43 months 10 years
                         months
V         Dismisse       N/A               N/A               N/A            N/A
          d
VI        6        IV    33 – 43           N/A               33 – 43 months 10 years
                         months
VII       6        X     98 – 130          N/A               98 – 130       Life
                         months                              months
VIII      0        X     51 – 68           N/A               51 – 68 months Life
                         months
IX        0        X     51 – 68           N/A               51 – 68 months Life
                         months
X         0        X     51 – 68           N/A               51 – 68 months Life
                         months




                                           17
No. 37036-4-III
In re Personal Restraint of Pool


                                     CONCLUSION

      We remand to the superior court to vacate Jeffrey Pool’s two convictions for

assault of Thomas Busby. We also remand to correct Pool’s judgment and sentence

consistent with our opinion.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.



                                         _________________________________
                                         Fearing, J.

WE CONCUR:



______________________________
Siddoway, J.


______________________________
Pennell, C.J.




                                            18